 VERIZON WIRELESS
 483
Cellco Partnership, d/b/a Verizon Wireless 
and Communications Workers of America, AFLŒ
CIO.  Case 31ŒRCŒ8072 
March 26, 2004 
DECISION ON REVIEW AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On March 18, 2002, the Regional Director for Region 
31 issued a Decision and Direction of Election in this 
proceeding, pertinent parts of
 which are attached as an 
appendix.  The Regional Dir
ector found appropriate the 
petitioned-for multifacility unit of sales representatives 

and assistant-sales operations employees working at 
three of the Employer™s retail facilities in Bakersfield, 

California.  The Employer argues that a ﬁsystemwide 

unitﬂ of all such employees in either its West area or its 
Northern California/Nevada region, is the only unit ap-
propriate for bargaining beca
use the Employer is a public 
utility.
1  The Regional Director found it unnecessary to 
determine whether the Employer qualifies as a public 

utility for purposes of the Board™s systemwide unit pre-

sumption in that industry because, even assuming that it 
does, the petitioned-for unit is nevertheless an appropri-
ate unit.  The Regional Dir
ector found that the peti-tioned-for employees share a community of interest that 
is separate and apart from that shared with other employ-
ees and that they constitute an appropriate unit for bar-

gaining. 
Pursuant to Section 102.67 of the National Labor Rela-
tions Board™s Rules and Regulations, the Employer filed 

a timely request for review of the Regional Director™s 
Decision and Direction of Election.  On April 19, 2002, 
the Board granted the Employer™s request for review.  In 
granting review, the Board dir
ected the parties to address 
three questions: (1) whether the Board™s presumption in 
favor of systemwide units for public utilities applies to 
the cellular telephone industry; (2) if so, whether the pre-
sumption extends to units composed solely of sales em-
ployees employed in retail stores; and (3) irrespective of 
whether the presumption applies, is the petitioned-for 
unit of 29 retail sales representatives and assistant-sales 
operations employees at the Employer™s 3 retail facilities 
in Bakersfield, California appropriate? 
After careful consideration of the entire record, includ-
ing the Employer™s and the Petitioner™s briefs on review, 
                                                          
 1 The Employer™s argument to the Regional Director was that the 
unit must encompass at least the West area and for the first time in its 
request for review contends that th
e smallest appropriate unit would be 
the Northern California/Nevada region.
  We note that neither of these 
alternative units represents the Empl
oyer™s entire ﬁsystemﬂ of retail 
sales outlets. the Employer™s supplemental brief on review, the Em-
ployer™s Motion for Special Permission to Reopen the 
Record, and the Petitioner™s Opposition thereto, we find 
that the petitioned-for unit is appropriate for bargaining 

and remand this matter to the Regional Director for fur-
ther processing. 
Facts The Employer is one of the largest nationwide provid-
ers of wireless voice and data services.  The Employer™s 
physical wireless network comprises numerous cell tow-

ers and switching stations across the country that trans-
mit voice and data communications.  A centralized net-
work operations department oversees the Employer™s 
network from two separate locations.  Apart from this 
vital engineering function ensuring the provision of wire-

less service to the public, the Employer also provides 
customer service, marketing and sales functions, and a 
chain of retail stores.  Three of those retail facilities (two 
retail stores and a kiosk) are located in Bakersfield, Cali-
fornia (Bakersfield facilities).  The Bakersfield facilities 
comprise a small portion of the Employer™s chain of re-

tail outlets and are the subject of the instant petition. 
The Employer consolidated its nationwide wireless 
operations into four separate ﬁareasﬂŠNortheast, Mid-

west, South, and West.  These areas are divided into 
smaller ﬁsales regions.ﬂ  These regions are further di-
vided into districts.  Accordingly, the West area, encom-

passing 12 states, is broken down into six regions, one of 
which is the Northern California/Nevada region.  The 
Bakersfield facilities, along with eight other retail estab-

lishments, are organized into
 one district within the 
Northern California/Nevada region. 
Two classifications of em
ployees work at the Em-
ployer™s retail storesŠRetail Sales Representatives 

(RSRs) and Assistant-Sales Operations employees 

(ASOs).  RSRs are responsible for selling the Em-
ployer™s hardware and service, ensuring customer ser-
vice, activating customers™ newly purchased phones, and 

processing customer transactions.  RSRs receive a base 
salary plus a commission for the service and equipment 
they sell.  ASOs™ duties include providing customer ser-

vice, answering incoming calls, updating customer ac-
counts, demonstrating equipment to customers, auditing 
and reconciling daily cash reports, maintaining customer 

accounts, maintaining inventor
y, and performing general 
office duties.  Despite the my
riad functions performed at 

the retail stores, the main objective of this arm of the 

Employer™s operation is to sell its wireless telephones, 
equipment, and service to the public. 
The Employer™s chain of retail stores represents only 
one of the many channels through which the Employer 

sells its equipment and service.  The Employer sells its 
341 NLRB No. 63 
 VERIZON WIRELESS
 484 
products and service through various direct and indirect 
sales channels.  Direct sales channels are those directly 
owned by the Employer.  They include the Employer™s 
chain of retail stores, a toll-free number, and an internet 

site.  In addition to these direct sales channels, the Em-
ployer sells its equipment and services through numerous 
indirect sales channels.  Thes
e indirect sales channels are 
largely made up of third-party-owned retail stores such 
as Radio Shack and Best Buy.
2  The Employer™s retail 
stores not only represent a fraction of the Employer™s 
sales channels, the Bakersfield facilities and their com-
plement of 29 RSRs and ASOs
 represent only a compact 
sliver of the Employer™s retail stores and employees.  

The Northern California/Nevada region includes 69 
stores and kiosks and employs 660 RSRs and ASOs and 

the West area contains 311 retail stores and kiosks and 
employs between 2500-3300 RSRs and ASOs. 
Analysis 
Since the early days of the Ac
t, the Board has held that 
in the public utility industry 
a systemwide unit is the 
optimal unit for bargaining.  See 
PECO Energy Co.
, 322 
NLRB 1074, 1079 (1997); 
New England Telephone & 
Telegragh Co.
, 242 NLRB 793 (1979); 
Colorado Inter-
state Gas Co.
, 202 NLRB 847, 848 (1973); 
Tennessee 
Electric Power Co., 7 NLRB 24 (1938).  However, this 

systemwide preference is mere
ly a presumption and does 
not foreclose the possibility of less sweeping units.  See 
Deposit Telephone Co., 
328 NLRB 1029, 1030 (1999).  
Thus, the Board has found less than systemwide units 

appropriate where the petitioned-for employees (1) work 

in an administrative subdivision or a distinct geographic 
service area of the utility; (2) enjoy a substantial com-
munity of interest sufficient to make less than system-
wide bargaining feasible; and (3) have no history of bar-
gaining on a broader basis.  
Colorado Interstate Gas Co.
, 202 NLRB at 848Œ849. 
Whether it requires a systemwide unit or a smaller unit 
corresponding to an administrative subdivision or geo-

graphic service area, the preference for comprehensive 
units springs primarily from 
the public™s ﬁimmediate and direct interest in the uninterrupted maintenance of the 
essential services that [the public utility] industry alone 
can adequately provide.ﬂ  
Baltimore Gas & Electric Co.
, 206 NLRB 199, 201 (1973).  Public utilities are, by their 
very nature, typified by highly integrated and interde-
pendent operations.  See id.  Thus, if the Board did not 
require comprehensive units, labor disputes or stoppages 
at any one facility could have a domino effect across the 
                                                          
 2 In addition to these large electr
onic stores, the Employer™s service 
and equipment are available, on a more limited basis, through prepaid 
cellular telephone service and equipm
ent sold in convenience stores. 
entire utility system, halting the provision of essential 
services to the public in places likely far removed from 
the situs of the dispute. 
The Employer urges that the Board apply its system-
wide public utility presumption and find the petitioned-

for three-store unit inappropriate.  Whether a wireless 
telephone company is properly considered a ﬁpublic util-

ityﬂ for the purposes of the systemwide presumption is 
an issue of first impression for the Board.  At first blush, 
the Employer™s operations appear to possess some of the 

hallmarks of a public utility, viz. an integrated and inter-
dependent network and the provision of an essential ser-
vice to the public.  However, while we recognize that 
wireless telephone service has risen in importance in 
today™s technology driven societ
y, we are not certain that 
it has become a true ﬁessentia
l service that the industry 
alone can adequately provide,ﬂ such as electricity, gas, or 
wire-line based telephone services that have been histori-

cally considered public utilities.  The issue is further 
complicated by the fact that 
the Employer is not the his-
torical monopoly supplier of its service.  If for some rea-
son the Employer were unable to provide its service, 
there are several other wirele
ss telephone service provid-
ers standing by to step in a
nd fill the breach.  Further, the 
Employer™s sister company™
s wire-based telephone ser-
vice serves as a reliable provider of vital telephone ser-
vice in the unlikely event of an interruption of wireless 

service.  However, we need not resolve this novel issue 
in this case because we find that, assuming arguendo the 
Employer is a public utility, the systemwide presumption 

does not apply to the retail store employees at issue here. 
In creating the systemwide presumption, the Board es-
sentially balanced employees™ Section 7 right to bargain 
collectively through representatives of their own choos-
ing against the public™s interest in the unbroken provision 

of necessary services.  This balance makes the most 
sense when the petitioned-for employees are an integral 
part of the provision of the utility service such that a la-

bor stoppage or dispute at one part threatens the ability of 
the whole to serve the public good.  However, where 
there is no such danger, we find no basis for limiting the 
organizational rights of employees by requiring them to 
organize only in comprehensive units. 
Despite the Employer™s arguments to the contrary, the 
Board has never squarely addressed the issue of whether 

retail employees of a public utility fall within the policy 
considerations behind the systemwide presumption.  The 

Employer relies heavily on a quintet of cases involving 
various unit determinations at New England Telephone 
& Telegraph Company.  See 
New England Telephone & 
Telegraph Co.
, 242 NLRB 793 (1979) (New England 
Telephone I); 
New England Telephone & Telegraph Co.
,  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 485
242 NLRB 940 (1979) (New England Telephone II); 
New England Telephone & Telegraph Co.
, 247 NLRB 
1277 (1980) (New England Telephone III); 
New England 
Telephone & Telegraph Co.
, 258 NLRB 1284 (1981) 
(New England Telephone IV); 
New England Telephone 
& Telegraph Co.
, 280 NLRB 162 (1986) (New England 
Telephone V).  In each case
, the Board applied the sys-
temwide presumption to employees who handled some 
combination of servicing customer accounts, selling new 
service, or billing the employer™s telephone service.  
However, none of those employees worked in retail 
stores separate from the employers™ other facilities.  In 
this sense, those employees were not akin to the retail 
employees at issue here who all work in retail stores 
apart from the Employer™s nonretail employees. 
Further, the current state of the law on this particular 
issue is not as clear as the Employer would have us be-

lieve.  In cases involving si
milar types of service/retail 
employees as in the New England Telephone cases, the 
Board has found the systemwide presumption not dispo-
sitive in approving more discrete units.  See 
Mountain 
States Telephone & Telegraph Co.
, 220 NLRB 516 
(1975) (finding petitioned-fo
r unit of a single commer-
cial office appropri
ate and rejecting suggestion of a com-
panywide unit); 
Michigan Bell Telephone Co.
, 192 
NLRB 1212 (1971) (finding petitioned-for unit of a sin-

gle commercial office approp
riate, analogizing it to a 
retail unit). 
Now, having the issue squarely presented, we hold that 
the systemwide presumption does not apply to the type 

of retail employees at issue in this case.  We can envision 
no scenario in which a work stoppage at the Bakersfield 
facilities would halt the provision of the Employer™s 
wireless telephone service to the public, even assuming 
that service is a public utility, because the retail employ-
ees at issue here are so divorced from the operation of the 
Employer™s wireless network.  Even if we were to exam-
ine only the Employer™s retail arm, the fact remains that 
the Employer operates other stores in the general area 
and it sells its equipment and service through numerous 
channels not owned by the Employer, all of which would 

remain open to the public in the unlikely event of a strike 
at the Bakersfield facilities.  Balancing the negligible 
potential for an interruption in the provision of the ser-

vices of a public utility against the employees™ right to 
freely organize, we find that
 the systemwide presumption 
does not apply to retail store employees.  Simply stated, 
the minimal risk of harm to the public does not justify 
the restrictions on employees™ rights to organize imposed 
by the systemwide presumption. 
Having found the systemwide presumption inapplica-
ble, we apply our general community-of-interest stan-
dards to determine the appropriateness of the petitioned-

for unit.  Under Section 9(b) of the Act, the Board must 
ﬁ‚decide in each case whether, in order to assure to em-
ployees the fullest freedom in exercising the rights guar-

anteed by this Act, the unit 
appropriate for the purposes 
of collective bargaining shall 
be the employer unit, craft 
unit, plant unit, or subdivision thereof . . . .™  [T]he selec-

tion of an appropriate bargaining unit lies largely within 
the discretion of the Board whose decision, ‚if not final, 
is rarely to be disturbed.  [Internal citations omitted.]™ﬂ  

South Prairie Construction Co. v. Operating Engineers 
Local 627
, 425 U.S. 800, 805 (1976). 
There is nothing in the Act that requires that the unit 
for bargaining be the only appropriate unit or the most 
appropriate unit; the Act only requires that the unit for 

bargaining be appropriate so 
as to assure employees the 
fullest freedom in exercising 
the rights guaranteed by the 
Act.  Overnite Transportation Co.
, 322 NLRB 723 
(1996); 
Brand Precision Services, 313 NLRB 657 
(1994); 
Phoenix Resort Corp.
, 308 NLRB 826 (1992).  In 
defining the appropriate bargaining unit, the key question 

is whether the employees share a sufficient community 
of interest.  
Alois Box Co., 326 NLRB 1177 (1998); 
Washington Palm, Inc.
, 314 NLRB 1122, 1127 (1994).  
When examining a petitioned-for multifacility unit, the 
Board considers (1) similarity in skills, duties, and work-
ing conditions, (2) functional integration, (3) employee 

contact and interchange, (4) centralized control of man-
agement and supervision, (5) geographic proximity, and 
(6) bargaining history. 
While three separate single-facility units or a multi-
facility unit including the eight remaining stores in the 

district may, indeed, be appropriate units, we agree with 
the Regional Director™s reasoned decision that the Ba-
kersfield facilities represent 
an appropriate retail store 
unit based on the geographic proximity of the stores, the 
substantial autonomy invested in each store manager, the 
regular contact between the employees at the Bakersfield 

facilities, the common terms and conditions of employ-
ment, the shared overflow inventory, and the evidence of 
permanent transfers.  See 
Weis Markets, Inc.
, 142 NLRB 
708, 710 (1963) (finding petitioned-for two retail store 
unit appropriate). 
In sum, we find that the Board™s standards with respect 
to units in the public utility industry do not apply to the 
type of retail employees at issue in this case.  As such, 
the petitioned-for multifacility unit meets the Board™s 

traditional standards of approp
riateness.  Accordingly, 
    VERIZON WIRELESS
 486 
we remand this case to the Regional Director for further 
processing consistent herewith.
3APPENDIX 
The Employer, Cellco Partnershi
p, d/b/a Verizon Wireless, 
was formed in April 2000.  The Employer has taken over the 
assets of various other wireless companies that are referred to 
in the record as ﬁlegacy companies.ﬂ  The Employer sells wire-

less telephones and accessories 
and provides wireless commu-nication services in every state except Alaska.  The Employer 

has approximately 40,000 empl
oyees throughout the country 
and has about 29.4 million custom
ers.  It operates about 1220 

company stores and kiosks thro
ughout the United States.  Ki-
osks are stores without four wall
s located within the confines of 

a shopping mall. The Petitioner seeks to represent retail sales representatives 
and assistant sales operations employees (ASOs) at the Em-
ployer™s three retail facilities in Bakersfield: a store on Oak 
Street; a store on Coffee Road; and a kiosk in the Bakersfield 
Valley Plaza. There are approximately 29 employees in the unit 
sought by the Petitioner: 12 retail sales representatives and 7 
ASOs at the Oak Street store; 3 retail sales representatives and 
2 ASOs at the Coffee Road store; and 5 retail sales representa-
tives at the Valley Plaza kiosk.  The retail sales representatives 

sell products and services to new and existing customers.  The 
ASOs assist existing customers with questions they have about 
bills, rate plans, and handset performance.  They also assist the 
store managers in administering the store.  For example, they 
may assist in opening and clos
ing the store, controlling the 
inventory and maintaining the fa
cility.  Although the Employer 
agrees that the unit should be comprised of retail sales repre-

sentatives and ASOs, the Employer asserts that petitioned-for 
unit is not appropriate because the smallest appropriate unit 
would include employees at all st
ores in the Employer™s West 
area. 
Prior to March 2001, the Employer divided its operations 
into seven administrative areas.  In March 2001, the Employer 

consolidated its operations into 
four separate areas.  The Ba-
kersfield facilities are located in the West area, which encom-

passes all, or parts of, the States of Montana, Idaho, Oregon, Washington, Wyoming, Utah, 
Colorado, New Mexico, Ari-
zona, Nevada, California, and Hawaii.  The headquarters for the 
West area is in Irvine, California.  Within the West area, the 
Employer operates various type
s of facilities, including the 
West area office; regional sales offices; cell sites (technical 

tower facilities); switching centers; 7 call centers (handling in-
bound calls from customers); technical offices; and 311 retail 
stores and kiosks.  There are 10,000 employees in the West 

area, 2500Œ3300 of whom work 
at stores or kiosks. 
The West area is divided into 
six regions: Desert Mountain; 
Hawaii; Mountain; Northern 
California/Nevada; Pacific 
Northwest and Southern Californ
ia.  The Bakersfield facilities 
are located in the Northern California/Nevada region.  The 
                                                          
 3 Because we find it unnecessary to address whether the Employer 
qualifies as a public utility, we deny as moot the Employer™s Motion 
for Permission to Reopen the Record, to Take Administrative Notice of 

Official Documents, and to
 File Supplemental Brief. 
headquarters for the Northern California/Nevada region is lo-
cated in San Ramon, California.  Within California, the stores 
in the Northern California/Nevada region extend over an area 
as far south as Santa Barbara and as far north as Redding.  The 
Northern California/Nevada region also includes three stores in 
Nevada.  There are 69 stores 
and kiosks and about 660 retail 
sales representatives and ASOs in the Northern Califor-

nia/Nevada region. 
There is a retail director of stores for the Northern Califor-
nia/Nevada region, who reports to the regional president.  In the 
Northern California/Nevada regi
on, there are 7 district manag-
ers who report to the retail direct
or of stores.  The district man-agers assist the retail director of stores in overseeing the opera-
tions of the retail stores and kiosks in a district.  The district 
manager who is responsible for th
e Bakersfield stores also is 
responsible for eight other stores that are located as far north as 
Merced, which is about 200 miles from Bakersfield.  Within the 
Northern California/Nevada region,
 the closest store to Bakers-field is in Visalia, which is about 65 miles from Bakersfield.  

The three stores in Bakersfield are within proximity of each 
other.  The kiosk at the Bakersfi
eld Valley Plaza is about 3 to 4 
miles from the Oak Street store and the Coffee Road store is 

about 8 to 9 miles from the Oak Street store. 
There is a store manager for eac
h of the Bakersfield stores 
and the kiosk.  In addition, the two stores also have an assistant 
store manager.  The store manage
rs directly supervise the day-
to-day operations of the stores.  There has been some inter-

change and overlap between the 
store managers and assistant 
store managers at the Bakersfield facilities.  When the Coffee 

Road store opened, the assistant manager from the Oak Street 
store was assigned to manage th
at new store.  The manager of the Valley Plaza kiosk also serv
ed as an acting manager for the 
Oak Street store when the Oak Street manager went on an ex-
tended medical leave.  In fact, although the Employer recently 
assigned somebody else to the store manager position at Oak 
Street, the store manager of the kiosk continues to maintain an 

office at the Oak Street store.  The Employer expects that when 
the prior store manager for the Oak Street store returns from his 
medical leave, he will become the store manager for the Coffee 
Road store and the Coffee Road manager will become an assis-
tant manager at Oak Street. 
The Act does not require that a bargaining unit be the 
most appropriate unit, only that it be 
an appropriate unit.  Moreover, 
in representation proceedings, the unit sought by the union-

petitioner is always a re
levant consideration.  
Lundy Packing 
Co., 314 NLRB 1042, 1043 (1994).  However, in the public 
utility industry, the Board has long considered systemwide 
units to be optimal, notwithstanding the fact that the union 
seeks to represent employees in a smaller unit.  
New England Telephone & Telegraph Co.,
 280 NLRB 162, 164 (1986); citing 
New England Telephone & Telegraph Co., 
90 NLRB 639 (1950); Baltimore Gas & Electric Co.,
 206 NLRB 199 (1973); 
and Gulf States Telephone Co., 118 NLRB 1039 (1957).  The 
basis for the conclusion that systemwide units are optimal in 

the public utility industry was explained as follows by the 
Board in 
Baltimore Gas & Electric,  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 487
That judgment has plainly been impelled by the economic re-
ality that the public utility indust
ry is characterized by a high 
degree of interdependence of its 
various segments and that the 
public has an immediate and direct interest in the maintenance 
of the essential services that [t]his industry alone can ade-
quately provide.  The Board has therefore been reluctant to 
fragmentize a utility™s operations . . . . 
206 NLRB at 201. 
Nevertheless, the Board™s preference for systemwide units at 
public utilities is not an absolu
te prohibition of smaller units.  
PECO Energy Co., 322 NLRB 1074, 1079Œ1080 (1997).  The Board does not hesitate to find 
a less than systemwide unit to 
be appropriate when there is no history of bargaining on a 
broader basis for the requested 
employees, the employees work 
in a distinct administrative or
 geographic subdivision, and the 
employees enjoy a community of interest sufficient to make 
separate bargaining for them
 a feasible undertaking.  
Southern California Water Co., 
228 NLRB 1296 (1977).  In making this 
determination, the Board considers whether a less than system-
wide unit would disturb the empl
oyer™s ability to perform its 
necessary functions.  
Arizona Public Service Co., 
256 NLRB 
400, 401 (1981). 
The Employer asserts that the Board™s systemwide presump-
tion with respect to bargaining units for public utilities should 
be applied to the unit herein since the wireless industry is 
highly regulated and is considered
 to be a public utility under 
California law and considered to be a common carrier under 

Federal law.  At the hearing, the Employer presented James 
McTarnaghan as a witness and asked that the hearing officer 
find him to be an expert witness.  The hearing officer deferred 
that question to me.  McTarnaghan is a partner in a law firm 
specializing in public utilities law.  He represents wireless car-
riers, including the Employer, in
 regulatory proceedings and he 
is the regulatory counsel for an 
association of wireless carriers 
with respect to regulatory proceedings. 
McTarnaghan testified that it is his opinion that the wireless 
industry is comprehensively regula
ted because it is essential to 
modern life and public safety.  I do not find it necessary to rely 
upon this opinion testimony or to
 determine whether or not he 
should be considered to be an ex
pert witness.  However, consis-
tent with his testimony, the record establishes and I find that 
pursuant to the California Public Utilities Code, wireless com-
panies are considered to be public utilities and that Federal, 
State and local Governments extensively regulate the wireless 
industry.  I also find that govern
mental entities are recognizing 
the increasing importance of wireless communications to public 

safety, especially in light of the 
role it played in recent disas-
ters, including the terrorist activ
ities on September 11, 2001.  In 
response to the terrorist acts of
 September 11, 2001, the Federal 
Government issued a request 
that wireless communications 

providers afford law enforcemen
t and public safety officials a 
priority access service in emergency situations and a plan is 

being developed to assure wirele
ss service in connection with a 
National Security/Emergency Preparedness program. 
For the reasons set forth below, I 
conclude that even if I were 
to apply the public utility pres
umption that systemwide units 
are optimal to this employer, 
who provides wireless services, I 
still would conclude that the petitioned-for unit of the three 
Bakersfield facilities would be an appropriate unit.  Therefore, 

it is not necessary for me to determine whether or not the public 
utility presumption should be ex
tended to employers in the 
wireless industry.   
The Employer sells its product by various means that it re-
fers to as ﬁchannels.ﬂ  The chan
nels include direct sales (includ-
ing business to business), retail 
sales, telemarketing sales and 
indirect sales (through stores not
 owned by the Employer, such 
as Radio Shack and Best Buy). 
 All of the Employer™s retail 
stores and kiosks have similar la
youts to the Employer™s retail 
stores and kiosks in other areas.  They carry the same products, 
including handsets (wireless tele
phones) and accessories (such 
as carrying cases, hands-free sets, rechargers, and extra batter-
ies) and offer the same promo
tions and calling plans.  Although the prices are established at a national level, the store managers 

have the authority to authorize a discount on hardware or a 
credit on a bill, or to waive an activation fee. 
The employees in the West area retail stores and kiosks all 
work pursuant to the same West area retail sales operations 
manual.  These employees are trained to use the same 5-step 
selling process.  After a customer selects a calling plan, a hand-
set, and accessories, the sales representative obtains credit in-
formation and uses a centralized computer system to determine 
whether a deposit will be require
d.  The sales representative can 
activate the wireless telephone 
by manually programming the 
telephone or by using an automated program. 
The Employer has a centralized 
administrative structure.  
The employment-related policie
s and procedures are deter-mined on a national level and are 
applied uniformly to all of the 

Employer™s employees throughout
 the country.  These policies 
include the following: attendance; family and medical leave; 

illness, absence, and short term disability; job abandonment; 
leaves of absence and other time off; vacation, personal days 
and holidays; drug and alcohol
; standards of conduct; work-place violence; overtime; relationships at work; open commu-

nications; equal employment a
nd affirmative action; harass-
ment and discriminati
on; alternative work schedules; business 
appearance; performance appraisals; personnel records and 

company property. 
The Employer maintains a unifo
rm benefit program, which 
includes a savings and retirement 
plan; disability insurance; life 
insurance; accidental death and dismemberment insurance; 

business travel accident insu
rance; medical/prescription 
drug/dental/vision insurance; tu
ition assistance; and adoption 
assistance.  The benefits for the employees represented by a 
labor organization differ in certa
in respects.  Also, there are 
some differences in certain benefits, such as pension plans, due 
to the transition period from employment with legacy employ-
ers. 
At the West area level, there is an area executive director of 
human resources, Dina Keefer.  
She reports to the Employer™s 
vice president for human resources at its corporate headquar-

ters.  Ms. Keefer is responsible 
for staffing, employee relations 
and training and development for 
employees in the West area.  
She also ensures that the Employer™s national human resources 
policies and procedures are consistently practiced and imple-
mented throughout the West area.  There are seven associate 
directors of human resources who report to Keefer, one of 
    VERIZON WIRELESS
 488 
whom is responsible for the employees in the Northern Califor-
nia/Nevada region. 
The wages and other compensation packages are determined 
on a national level.  There are different salary bands for various 
jobs and there is a salary range associated with each salary 
band.  Within a region, there are different zones and the base 
pay rates for zones within a region varies based upon the cost 
of living in the zone.  Therefore, although stores in the San 
Francisco Bay area are in the same region as the Bakersfield 
stores, employees in the Bakersfiel
d stores, which are in zone 3, 
earn a different basic pay rate than employees in the San Fran-

cisco Bay area, which is in zone 4.  
The ASOs receive an hourly wage and a short-term incentive 
bonus, which is based on the empl
oyee™s salary band, individ-
ual performance, and company performance.  They do not re-

ceive a commission.  The compensation for the retail sales rep-
resentatives is comprised of 
a base hourly wage and a commis-
sion.  They also receive additional payment based on a man-
agement by objective (MBO) program.  The MBO program 
rewards retail sales representatives who meet certain objectives 
established by the West area finance office.  The commission 
for retail sales representatives 
is based upon their ability to 
meet quotas relating to the numbe
r of activations, upgrades and 
renewals and the sale 
of accessories and enhancement services.  
Both retail sales representatives and ASOs can receive merit 
increases to their base pay.  
The Employer™s chief financial officer identifies the Em-
ployer™s business targets for net additional new customers and 
that target is divided amongst the four areas.  The West area 
president disperses that target
 amongst the six regions in the 
Area.  The regional target is 
divided into different amounts for 
different sales channels, including the retail stores channel.  
The director of stores and the regional president then divide the 
retail stores target amongst the di
fferent stores in the region, 
based upon the location, performance, size, and amount of cus-

tomer traffic.  The sales targets for stores are different from the 

sales targets for kiosks.  The quota for each store or kiosk is 
divided equally amongst each retail sales representative at that 
store or kiosk, with part-time employees being assigned a pro-
portionate target.  All part-time employees are expected to meet 

the same target quotas, regardless of how many hours they 
actually work.  There is an incentive review board for the West 

area that reviews individual s
ituations and can award quota 
relief. When the Employer first took over legacy companies, the 
Employer honored certain bonus, pension, and compensation 

programs of the legacy companies.  During this transitional 
period, employees who came from certain legacy companies 
did not receive the same salary increases as other employees of 
the Employer.  Employees at th
e Bakersfield stores who for-merly had been employed by G
TE Wireless have been subject to a different commission plan 
than other employees and have 
received an equity adjustment to their base pay that was given 
to the employees who previously 
worked for GTE.  In addition, the former GTE Wireless employees at the Employer™s Bakers-

field stores receive different pe
nsion benefits than other em-ployees. 
The compensation for retail sales representatives and ASOs 
is affected by their appraisal ratings.  The store managers 

evaluate employees in the retail stores and kiosks and prepare 
their appraisal forms.  They rate the employees with respect to 
their contribution (the extent to which the employees accom-
plish objectives) and to core values (the extent to which the 
employees demonstrate core values, such as respect and inno-
vation, while accomplishing objectives) and they provide an 
overall assessment rating.  Th
e store managers also make comments concerning the overall
 assessment and other assess-
ment areas.  After the store mana
gers review the appraisals with 
the employees, the store managers sign the appraisals in the 

area marked for supervisor™s si
gnature.  With respect to the 
appraisal section concerning the employees™ compliance with 

the Employer™s code of business conduct, the store managers 
primarily base their ratings upon their personal observation of 
the employees, as well as upon i
nput and, at times, upon deci-sions by other managers responsible for ensuring compliance 

with that code.  The district manager also signs the appraisal. 
The regional director of stores
 testified that from time to 
time the district managers make changes in the overall assess-
ment rating on appraisals.  Howe
ver, he could not recall any 
instance where the district manager changed an appraisal rating 
for any employee at any of the Bakersfield facilities.  The dis-
trict manager for the district including the Bakersfield facilities 
testified that if he disagrees with the ratings or comments by a 
store manager, he would discus
s the appraisal with the store 
manager to understand why the 
store manager made certain 
comments or certain ratings.  If after the discussion he still 
believed that the appraisal was not appropriate, he might in-
struct the store manager to change a rating or to change some 
language.  According to the district manager, there were 92 
employees in his district who 
were appraised during the past 
year and he directed store ma
nagers to change comments or 
ratings on only 3 or 4 of those a
ppraisals.  The record does not 
reveal whether any of those ch
anges involved the Bakersfield 
facilities.  The general practice is that the district manager re-

views the appraisals before they
 are shown to the employees.  
However, the district manager do
es not actually sign the form until after the store manager reviews the appraisal with the 
employee.  
The ratings given by store mana
gers affects the short-term incentive bonuses given to ASOs 
as well as the amount of the merit increase given to both retail sales representatives and 

ASOs.  As noted above, the short-term incentive bonus is based 
on the employee™s salary band,
 individual performance, and 
company performance.  The store manager determines the 

amount of the individual performan
ce modifier that is used to 
calculate the short-term bonus. 
 For example, the performance modifier for employees who are rated as ﬁmeets expectationsﬂ 
is a range between .8 to 1.1.  The store manager not only de-
termines the range for the modifier by the rating he assigns to 
the employee, but also deter
mines which amount within the 
range will be applied to determine that em
ployee™s bonus. 
With respect to merit increases, the store managers are given 
an amount of money that they
 may distribute amongst the em-
ployees, consistent with their appraisal ratings.  The new store 
manager for the Oak Street store recently explained to employ-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 489
ees that he is given a budget for 
merit increases and it is within 
his discretion how to allocate the merit increases between the 
employees.  The district manager reviews the store manager™s 
determination with respect to the granting of merit increases.   
The district manager for the district including the Bakersfield 
facilities testified that of the 31 ASOs who received merit in-
creases last year, he overruled the recommendations by store 
managers on only three or four occasions.  He does not recall 
the circumstances of these occasions.  He believes that they 
may have involved inconsistenc
ies between the ratings and 
what was said on the appraisal.
  Other higher-level executives 

also review merit increases to be sure they are within the budg-
etary allotments.  They do not 
focus on individual increases, 
but rather confirm that the overall increases comply with the 

budgetary constraints.  There is no evidence that any of the 
determinations by any of the 
Bakersfield store managers con-
cerning merit increases have been overruled. 
The store managers prepare the schedules for employees.  
Since part-time employ
ees have the same 
quotas, regardless of the number of hours they work, the more hours the store man-
ager permits them to work, the be
tter chance they have to earn a 
higher commission.  Also, since there are peak periods of sale 

activities, the partic
ular days and hours that employees are 
assigned to work affects their ability to meet their quotas.  The 
store managers approve requests 
for leaves of absences, includ-
ing vacation requests.  In additi
on, store managers can author-
ize overtime work if it
 is consistent with budgetary constraints. 
The staffing levels for stores within a region are determined 
by the director of stores in conjunction with the regional presi-
dent and the area finance office.  If an employee will be absent 
for a short period of time, the store manager can determine whether he can meet the staffing need by having part-time em-

ployees work more or by covering for the absent employee 
himself.  He also may decide to ask for assistance from the 
regional operations office.  If an employee will be absent on a 
longer-term basis, the store mana
ger, the district manager and 

the area human resources depar
tment would decide whether to 
bring in temporary help from a store in the same general area.  

If this situation occurred at one of the Bakersfield facilities, the 
additional employee(s) would be brought in from another Ba-
kersfield facility.   
If an employee quits or is terminated, the store manager 
would confer with the district manager to confirm that the hir-
ing of a replacement employee is
 consistent with the budget.  
Assuming that the position is budgeted, the store manager 

completes a job requisition form and forwards it to the West 
area human resources departme
nt.  The human resources de-
partment posts the opening on the Employer™s intranet and may 

also advertise to fill the position.  A staffing person in the West 
area human resources department reviews the resumes to screen 
for minimum qualifications.  The resumes of eligible candidates 
are forwarded to the store manager, who conducts interviews to 
select the person he would like to hire.  The store manager must 
complete a log identifying who 
he interviewed and explaining 
why he selected the candidate he chose.  A staff representative 

for the area human resources depa
rtment checks the paperwork to ensure there will not be any issues concerning perceived 

discrimination and the human re
sources department must ap-
prove the selection and prepare the offer.  After the offer is 
made, the store manager arranges a meeting with the prospec-
tive employee and reviews the offer and the terms of employ-
ment with the applicant.  The re
gional director of stores testi-
fied that he is not aware of any instance when a store manager 

made a recommendation to hire so
mebody that was not hired.  
In fact, there is no evidence that any decision by a store man-

ager to hire a particular individual has ever been reversed. 
All new employees receive a similar orientation training that 
usually is held at the regional he
adquarters, but can be held in 
the field.  The employees also 
receive other additional training 
administered by the West area operations office. 
The Employer maintains a four-step progressive discipline 
program, consisting of verbal co
aching or counseling, written 
warnings, a final written warning,
 and termination.  The store 
managers have the authority to
 give verbal coaching and coun-
seling.  However, the store ma
nagers must obtain approval 
from the area human resources 
department before issuing a 
written warning, a final written warning or a termination.  The 

human resources department evaluates the situation to deter-
mine whether the warning or term
ination is warranted based on 
past practices and other simila
rly situated circumstances. 
The employees in the Bakersfiel
d stores and kiosk regularly 
communicate with other Bakersfield employees to check 
whether another location has an item that a customer needs and 
that they do not have in stock.
  An employee from the Oak 
Street store testified that he speaks with employees at the Cof-

fee Road store and the Valley 
Plaza kiosk on a daily basis and 
that he does not communicate with employees outside of the 

Bakersfield area.  Employees fro
m the Valley Plaza kiosk go to 
the Oak Street store to retrieve the overflow inventory that is 

stored there.  The employees of the Bakersfield stores and kiosk 
also interact at joint meetings for employees of these Bakers-
field facilities during which ne
w promotions, new products, or 
performance goals are discussed.  Before the store manager for 

the Oak Street store went on a medical leave, these joint Ba-

kersfield meetings took place on a regular basis.  Although 
these joint meetings now
 take place with less regularity, they do 
still occur.  Recently, there was a meeting for all Bakersfield 

employees to introduce the new store manager of the Oak 
Street store and there was another joint meeting held at a Ba-
kersfield hotel to discuss th
e Employer™s open-door policy. 
The record reveals that there were permanent transfers of 
employees from one Bakersfield 
store to another Bakersfield 
store.  When the Coffee Street 
store in Bakersfield was opened, it was partially staffed by em
ployees who permanently trans-
ferred from the Oak Street store to that location.  An employee 

at the Valley Plaza kiosk trained for 3 to 4 weeks at the Oak 
Street store before transferring to the kiosk location.  When 
temporary transfers are necessary, employees are transferred 
amongst clusters of stores and 
kiosks that are in geographic 
proximity to each other.  For ex
ample, employees at stores in 
the San Francisco Bay area may be temporarily transferred to 
other stores in that area and employees at a hub of stores near 
Sacramento may be temporarily transferred to other stores in 
that same geographical hub.  A
pparently, there have not been 
many temporary transfers of employees at the Bakersfield 

stores because there is not a large amount of turnovers at those 
    VERIZON WIRELESS
 490 
facilities.  However, if there were a need for temporary trans-
fers, employees would be transferred between the three Bakers-
field facilities. 
There is no bargaining history with respect to the employees 
in the petitioned-for unit.  In fa
ct, none of the retail sales repre-
sentatives or ASOs employed by the Employer throughout the 

United States are represented by
 a union. There is only one unit 
of the Employer™s employees th
at is represented by a labor 
organization.  It is a unit of 
technical employees in the New 
York area that is represented by Communications Workers of 

America.  This is a unit of employees formerly employed by a 
legacy company. 
Even in applying the presumpt
ion that systemwide units are 
optimal in the public utility industr
y to this case, I conclude that 
the rationale underlying this presumption does not require a 

finding that the petitioned-for unit herein is inappropriate.  The 
record fails to establish that there is such a high degree of inter-
dependence between the services 
provided by the employees at 
the Bakersfield stores and othe
r segments of the Employer™s 

operations, or between the operations of the Bakersfield and 
other retail store locations, to 
compel the inclusion of other employees in the unit.  Nor does the record establish that the 

employees in the petitioned-for un
it provide essential services.  
The public can purchase the Employer™s products from indirect 

sales channels (such as other reta
il stores in Bakersfield) or can 
purchase wireless equipment and services from a competitor 

wireless company.  Furthermore,
 individuals can connect their 
wireless phones to the Employer™s network without going into 

one of the stores at issue herein. 
As the Board noted in 
Texas Electric Service Co
., 261 NLRB 
1455, 1458 fn. 13 (1982), although, in general, the Board will 
find a systemwide unit of public utility employees to be opti-
mal, the Board does find less than systemwide units to be ap-
propriate where 1) there is no recent history of bargaining on a 
systemwide basis; 2) the propos
ed unit encompasses a distinct 
administrative or geographical 
subdivision; 3) the employer 
invests substantial autonomy in 
supervisors at the unit level; 
and 4) no union seeks to represent employees in a larger unit.  
In the public utility industry, the Board regularly has found 
petitioned-for units of employees in a location or locations 
servicing a defined geographical area to be appropriate, even 
where the employer has centralized employment policies and 
procedures and provides uniform
 wage rates, benefits, and 
other working conditions.  
Texas Electric Service, 
supra; 
Michigan Bell Telephone, 
192 NLRB 1212 (1971); 
Mononga-hela Power Co.
, 176 NLRB 915 (1969); Mountain States Tele-
phone, 220 NLRB 516 (1975); 
New England & Telegraph Co
., 
249 NLRB 1166 (1980).  In fact, in New England Telephone & 
Telegraph, 242 NLRB 940, 943 (1979), the Board specifically 
noted that centralized control 
of policies is common to public 
utilities and does not by itself ﬁconstitute grounds for finding 

less than systemwide units in public utilities inappropriate.ﬂ 
In its post-hearing brief, the Employer states that the Board 
has consistently applied the pub
lic utility presumption to em-
ployees who work in retail stores.  The cases cited by the Em-

ployer in support of this statement are distinguishable from the 
situation herein.  In 
New England Telephone
, 258 NLRB 1284 
(1981), the petitioner sought to re
present a unit of employees in 
a residential segment of the empl
oyer™s Springfield District.  
The residential segment includes residence service centers as 
well as retail phone centers.  Mo
reover, in that case, unlike the 
situation herein, the Board specifically notes the evidence of 

significant interchange between 
employees in the Springfield 
District with employees in other districts.  The other cases cited 

by the Employer, 
New England Telephone & Telegraph Co.,
 242 NLRB 940 (1979); and New England Telephone & Tele-
graph Co., 247 NLRB 1277 (1980), also did not involve units 
that were limited to retail
 phone centers.  Moreover, in 
New 
England Telephone & Telegraph Co.,
 249 NLRB 1166 (1980), 
the Board distinguished prior 
New England Telephone and 
Telegraph cases and found that a unit comprised of two busi-
ness service centers was appropriate.  In that case, in rejecting 
the employer™s contention that 
only a systemwide unit of busi-
ness center employees would be appropriate, the Board noted 

that the unit requested is comprised of employees located in 
and servicing a geographically distinct area.  The Board found 
the requested unit appropriate notwithstanding the fact that the 
employer maintains a highly integr
ated and centrally controlled 
operation. In Mountain States Telephone & Telegraph
, 220 NLRB 516 (1975); and in 
Michigan Bell Telephone Co.
, 192 NLRB 1212 
(1971), petitioners sought to repres
ent employees at a particular 
commercial office of each employer.  The Board in those cases 

recognized that the Board has lo
ng held that the optimum unit 
in public utilities is systemwide
 in scope, but the Board noted 
that the commercial office, at which employees solicit and ser-
vice telephone subscriptions in a well-defined geographic area, 
is comparable to an outlet or territory in a selling operation.  

The Board in each of these cases stated that viewed in this light, 
the requested unit limited to commercial department employees 
in a particular location is ﬁpresumptively appropriate.ﬂ  There-
fore, even if the Board were to conclude that systemwide units 
generally are optimal in the wi
reless industry, similar to the 
Board™s decisions in 
Mountain States 
and 
Michigan Bell Tele-
phone, I would not find that policy to be determinative here, 
where the unit requested involves employees at three retail 
stores in a geographically distinct area. 
In concluding that the petitioned-for unit is appropriate, I 
particularly note the following facts. The employees in the 
petitioned-for unit work in a defined geographic area, servicing 
customers in the Bakersfield area. The manager of the Bakers-
field stores have substantial au
tonomy in controlling the day-to-
day activities of the employees
 sought.  They interview and 
recommend employees for hire, schedule the hours of employ-
ees, grant vacations and other leav
es of absences, evaluate em-
ployees and rate them in a manner that affects their compensa-

tion, and they discipline employees subject to approval from 
the area human resources department with respect to written 
warnings and terminations.  Moreover, the employees at the 
different Bakersfield stores have contact with each other and 
they do not have any significan
t contact with other employees 
in the West area.  There is evidence of permanent transfers of 

employees between the Bakersfield stores and to the extent 
temporary transfers may be necessary they would occur be-
tween employees at those three 
Bakersfield locations.  I also 
note the great distance between the Bakersfield stores and the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 491
other stores in the West area.  In addition, I note the lack of a 
bargaining history for the requested employees. 
Furthermore, I conclude that 
a work stoppage at the Bakers-
field stores would not impair the operations of the other stores 
in the West area.  Nor would such a work stoppage impair the 
ability of the public to purchase the Employer™s products and 
services from indirect sales channels or to purchase wireless 
products and services from other 
wireless companies.  I do not 
find that the existence of a unit limited to the Bakersfield retail 

stores would hinder the Employer™s ability to perform any nec-
essary functions.  In these circumstances, particularly where the 
requested unit is comprised of employees in a geographically 
distinct area, the fact that the 
requested unit is not coextensive 
with an administrative subdivision
 of the Employer is not con-
trolling. 
 New England Telephone & Telegraph
, 249 NLRB 1166, 1168 (1980). 
I conclude that the employees at the Employer™s three retail 
locations in Bakersfield share a community of interest that is 
separate and distinguishable fro
m that which they share with 
other employees of the Employer 
and that is sufficient to make 

separate bargaining a feasible 
undertaking.  Noting that no 
union seeks to represent the retail sales representatives and 

ASOs in a more inclusive unit, I find that the unit requested by 
the Petitioner is appropriate. 
There are approximately 29 employees in the unit. 
       